EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Robin Snader (Reg. No. 66085) on 09/10/2021.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The application has been amended as follows: 


Claim 29. (currently amended) A method for performing instant messaging and identifying presence status with an external network distinct from a primary network, the method comprising the steps of:
receiving an add request from a primary network user of the primary network;
in response to receiving the add request from the primary network user of the primary network, sending a subscribe request to an external network user of the external network;
in response to sending the subscribe request to the external network user of the external network, receiving an acceptance of the subscribe request from the external network user;
in response to receiving the acceptance of the subscribe request from the external network user, receiving, from the external network, information indicative of a presence of the external network user; [[and]]
after receiving the information indicative of the presence of the external network user, initiating, by the primary network user, an instant messaging session between the primary network user and the external network user to allow the primary network user and the external network user to perform instant messaging communications;
subsequent to initiating, by the primary network user, the instant messaging session, receiving, from the primary network user, an instant messaging communication for receipt by the external network user; and
in response to receiving the instant messaging communication, sending, to the external network user, the instant message communication.



Claim 36. (currently amended)	A system for performing instant messaging and identifying presence status with an external network, the system comprising the steps:
a primary network including a plurality of servers,
wherein the primary network is distinct from the external network;
a processor programmed to perform a method of performing the instant messaging and identifying the presence status, the method comprising the steps of:
receiving an add request from a primary network user of the primary network;
in response to receiving the add request from the primary network user of the primary network, sending a subscribe request to an external network user of the external network;
in response to sending the subscribe request to the external network user of the external network, receiving an acceptance of the subscribe request from the external network user;
in response to receiving the acceptance of the subscribe request from the external network user, receiving, from the external network, information indicative of a presence of the external network user; [[and]]
after receiving the information indicative of the presence of the external network user, initiating, by the primary network user, an instant messaging session between the primary network user and the external network user to allow the primary network user and the external network user to perform instant ;
subsequent to initiating, by the primary network user, the instant messaging session, receiving, from the primary network user, an instant messaging communication for receipt by the external network user; and
in response to receiving the instant messaging communication, sending, to the external network user, the instant message communication.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Liscano et al. (2004/0037271) discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of instant messaging, the method comprising the steps of. receiving an add request from a primary network user of a primary network; in response to receiving the add request from the primary network user of the primary network.





Claims 22-41 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/10/2021